PER CURIAM.
By this petition for a writ of certiorari, the petitioner Travel Is Fun, Inc. seeks review of an order of the Circuit Court for the Eleventh Judicial Circuit of Florida affirming in its appellate capacity an order of the County Court of Dade County, Florida. Said county court order set aside two final summary judgments entered in favor of the petitioner and against the respondents William J. Hartnett and Keystone Press of Miami, Inc. in two consolidated county court actions. In our view, the county court had no jurisdiction to enter the order setting aside these final judgments because the said order was entered upon a motion filed by the respondents which cannot be construed as (1) a timely petition for rehearing under Fla.R.Civ.P. 1.530(a), (b), Fla.R.Sum.P. 7.020, or (2) a proper motion to vacate judgment under Fla.R.Sum.P. 7.190(b). As such, the circuit court departed from the essential requirements of law in affirming this order on appeal. Shelby Mutual Insurance Co. v. Pearson, 236 So.2d 1 (Fla.1970); Nahoom v. Nahoom, 341 So.2d 257 (Fla. 3d DCA 1977); Fiber Crete Homes, Inc. v. Division of Administration, 315 So.2d 492 (Fla. 4th DCA 1975); Investment Corp. of South Florida v. Florida Thoroughbred Breeders Ass’n, 256 So.2d 227 (Fla. 3d DCA 1972); In re Trust of Aston, 245 So.2d 674 (Fla. 4th DCA 1971).
The petition for writ of certiorari is granted, the order under review quashed, and the cause remanded with directions to reverse the county court order originally appealed from and to reinstate the final summary judgments entered herein.